Citation Nr: 1815957	
Decision Date: 03/15/18    Archive Date: 03/23/18

DOCKET NO.  16-52 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim for entitlement to service connection for posttraumatic stress disorder (PTSD), and if so, whether the reopened claim, to include entitlement to service connection for an acquired psychiatric disorder, should be granted.

2.  Whether new and material evidence has been received sufficient to reopen a claim for entitlement to service connection for chronic obstructive pulmonary disease (COPD), to include as due to asbestos exposure, and if so, whether the reopened claim should be granted.

3.  Entitlement to service connection for hiatal hernia, to include as secondary to PTSD.

4.  Entitlement to service connection for erectile dysfunction, to include as secondary to PTSD.

5.  Entitlement to service connection for sleep apnea, to include as secondary to PTSD.
6.  Entitlement to service connection for hypertension, to include as secondary to PTSD.

WITNESS AT HEARING ON APPEAL

The Veteran


REPRESENTATION

Veteran represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

Ben Winburn, Associate Counsel


INTRODUCTION

The Veteran had active naval service from January 1982 to May 1984.

This case comes before the Board of Veterans' Appeals (Board) on appeal from January 2015 and February 2016 rating decisions by the Department of Veterans Affairs (VA) Regional Offices (RO) in Cleveland, Ohio, and St. Petersburg, Florida.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issues of 1) entitlement to service connection for an acquired psychiatric disorder, to include depression and PTSD; 2) entitlement to service connection for erectile dysfunction; 3) entitlement to service connection for sleep apnea; and 4) entitlement to service connection for hypertension are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In February 2009, the Board declined to reopen the Veteran's claim of entitlement to service connection for PTSD.

2.  The evidence submitted since February 2009 is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the claim of service connection for PTSD.

3.  In February 2009, the Board denied the Veteran's claim of entitlement to service connection for COPD, to include as due to asbestos exposure.

4.  The evidence associated with the claims file subsequent to the February 2009 Board decision is cumulative or redundant of the evidence already of record, and does not raise a reasonable possibility of substantiating the claim of entitlement to service connection for COPD, to include as due to asbestos exposure.

5.  The Veteran does not have a currently diagnosed hiatal hernia disability.


CONCLUSIONS OF LAW

1.  The February 2009 Board decision that denied the Veteran's claim of entitlement to service connection for PTSD is final.  38 U.S.C. § 7105(c) (2012); 38 C.F.R. §§ 20.1100, 20.1105 (2017).

2.  New and material evidence has been received to reopen the Veteran's claim of entitlement to service connection for PTSD.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156(a) (2017).

3.  The February 2009 Board decision that denied the Veteran's claim of entitlement to service connection for COPD, to include as due to asbestos exposure, is final.  38 U.S.C. § 7105(c) (2012); 38 C.F.R. §§ 20.1100, 20.1105 (2017).

4.  New and material evidence has not been received to reopen the claim of entitlement to service connection for COPD, to include as due to asbestos exposure.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156(a) (2017).

5.  A hiatal hernia was not incurred in or aggravated by active service, and was not caused or chronically worsened by a service-connected disability.  38 U.S.C. §§ 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.10 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection and Claims to Reopen

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).

A previously denied claim will be reopened if the claimant submits new and material evidence.  38 U.S.C. § 5108; 38 C.F.R. § 3.156(a).  If the Board determines that new and material evidence has not been received, the adjudication of the particular claim ends, and further analysis is neither required nor permitted.

New evidence is defined as evidence not previously submitted to agency decision makers, and material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In Shade v. Shinseki, 24 Vet. App. 110, 118 (2010), the United States Court of Appeals for Veterans Claims (Court) stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.

Evidence is presumed credible for the purpose of determining whether new and material evidence has been received to reopen a finally adjudicated claim.  See Fortuck v. Principi, 17 Vet. App. 173, 179 (2003); Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curiam) (holding that the "presumption of credibility" doctrine continues to be binding precedent); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Board must consider all of the evidence of record, including any new medical examinations performed after the RO reopens a claim, when determining whether new and material evidence has been presented.  Woehlaert v. Nicholson, 21 Vet. App. 456, 461 (2007).

Claim to Reopen: PTSD

The Board finds that the Veteran has submitted new and material evidence sufficient to reopen his claim for service connection for PTSD.  The claim was previously denied by the Board in a February 2009 decision because the Veteran had not submitted new and material evidence regarding an in-service stressor, or a link between current symptoms and an in-service stressor.  38 C.F.R. § 20.1100.

At the time of the February 2009 denial, the relevant evidence of record included the Veteran's contention that he incurred PTSD as a result of the Marine barracks attack in Beirut, Lebanon.  Also of record were the Veteran's service treatment records and service personnel records, including his DD Form 214.  Additionally of record were the Veteran's 1994 and 2004 stressor statements to the effect that he was aboard a ship which carried explosives and ordinance, and was aboard a ship that was one mile off the coast of Lebanon during the bombing of a Marine barracks, which caused him to think about the Marines who were killed in action.  Also of record was his May 2008 Board hearing testimony to the effect that he was part of a multi-national peace keeping force, was just off the coast of Lebanon at the time of the attack on the Marine barracks, and witnessed his captain screaming while helicopters left his ship.  Also of record were post-service private mental health records, including a March 1995 letter from the Central Georgia Mental Health Center reflecting that the Veteran had been diagnosed with PTSD, and a September 1998 diagnosis of PTSD from the River Edge Behavioral Health Center.  Also of record was a December 1994 VA examination report in which the Veteran stated that helicopters had evacuated the Marines from Lebanon; the VA examiner diagnosed PTSD.  Additionally of record were lay statements from relative and acquaintances to the effect that the Veteran was a different person after returning from service.  Also of record were the Veteran's Social Security Administration records, which did not contain any verification of the Veteran's claimed stressor, or an opinion linking his current symptoms to such stressor.  Finally, at the time of the February 2009 denial, there was of record an October 2000 treatment record stating that the Veteran had a history of having fought in Vietnam-which, as demonstrated by his dates of service, he did not.  The February 2009 Board decision was final.

Since the February 2009 Board decision, new evidence has been added to the file that is material to the Veteran's claim of service connection for PTSD.  Specifically, in July 2013, the Veteran submitted a PTSD Disability Benefits Questionnaire (DBQ) by a private psychologist, Dr. Luckett, who found that the Veteran experienced, witnessed or was confronted with an event that involved actual or threatened death or serious injury, or a threat to the physical integrity of self or others.  Additionally, in August 2014, a VA clinician found that "the close proximity as well as seeing the body bags of service members killed in action suffice for confronting an event and does not exclu[d]e [the Veteran] from a PTSD diagnosis."  Further, in March 2015, the Veteran's treating VA psychologist opined:

[The Veteran's] PTSD symptoms stem from his traumatic experience while aboard the USS Kalamazoo which was engaged in the peace keeping mission during the Beirut crisis of 10/23/83.  The men on board the Kalamazoo had been ordered to stand down while 241 Marines were killed in an explosion.  Conditions on board ship were disorganized and chaotic with high tension, rage and anxiety while [the Veteran] and others felt helpless to intervene as they had been trained.  His experience in this situation of terror, helplessness and hopelessness while the Marines were being killed led to the conditions which created a trauma from which [the Veteran] has not been able to recover.  His high level of anticipation for the worst, anxiety, anger, avoidance, nightmares, and unwanted thoughts of the chaos and the killing, meet the criteria for the diagnosis of PTSD.

Further, in September 2016, the Veteran submitted another PTSD DBQ by a private clinician, Dr. Hill, who found that the Veteran's "current [diagnosis] of PTSD is more likely than not directly related to his military experience aboard the USS Kalamazoo in Oct. of 1983."  Dr. Hill further explained that:

[T]he Veteran was administered the MMPI-2 in August of 2016.  Studies by the VA...indicated that, utilizing the MMPI-2, the Ep scale is the most powerful in detecting honest versus feigned profiles....[The Veteran's] score was within the range of those who produced valid profiles.  Thus, this is additional, objective evidence supporting the reliability and veracity of his condition.

Thereafter, the RO provided the Veteran with a new mental disorder examination in May 2017; the examiner concluded that the stressor did not occur and the Veteran does not have PTSD.  In July 2017, the Veteran's attorney submitted statements from Dr. Hill which restated his conclusions from September 2016.

As this evidence supporting an in-service stressor, and a link between current symptoms and an in-service stressor, was not available at the time of the February 2009 denial, it is new.  As it regards the reasons for the denial of his claim for service connection for PTSD, it is also material.  Accordingly, the Board finds that the Veteran has submitted new and material evidence sufficient to warrant reopening his claim for service connection for PTSD.  38 U.S.C. § 5108; 38 C.F.R. § 3.156.

Claim to Reopen: COPD

The Board finds that the Veteran has not submitted new and material evidence sufficient to reopen his claim for service connection for COPD.  The claim was previously denied by the Board in a February 2009 decision because the Veteran had not shown in-service incurrence of COPD, or a nexus.  38 C.F.R. § 20.1100.

At the time of the February 2009 denial, the relevant evidence of record included the Veteran's contention that he was exposed to asbestos from asbestos pipe linings on his ship in 1983 and 1984.  He also reported that he was again exposed while working in a shipyard in service.  Also of record was his May 2008 testimony that his ship had asbestos because it was built in the 1960s, and that he had taken off exhaust manifold pipes that had asbestos on them.  Additionally of record were the Veteran's service treatment records and service personnel records.  Also of record was a VA post-service diagnosis COPD dated November 2003, along with the Veteran's report of smoking half-a-pack of tobacco cigarettes daily for at least 20 to 30 years.  In December 2003, a VA clinician attributed the Veteran's COPD to smoking.  Also of record was an April 2004 VA clinician's diagnosis of fungal microorganisms consistent with histoplasmosis, which the clinician found were consistent with the Veteran's post-service vocational history of digging in the dirt while moving old log cabins.  The February 2009 Board decision was final.

Since the February 2009 Board decision, no new evidence has been added to the file that is material to the Veteran's claim of service connection for COPD.  Although the Veteran reasserted in October 2015 that his asbestos exposure was from working on a ship and in a shipyard in service, this contention was already of record.  Moreover, while the Veteran added in October 2015 that it is his belief that his lung condition was caused by asbestos exposure in service, the Veteran is not competent to opine as to nexus where, as here, it involves a complex medical question.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  While the Veteran is presumed credible for the purpose of determining whether to reopen, he is not presumed competent.  Fortuck v. Principi, 17 Vet. App. 173, 179 (2003).

Accordingly, the newly submitted evidence is not new and material, reasonable doubt does not apply, and the Veteran's appeal of the issue of entitlement to service connection for COPD is denied.  38 C.F.R. §§ 3.102, 3.156(a) (2017).

Service Connection for a Hiatal Hernia

The Veteran contends that he has a hiatal hernia as a result of his active service.  Alternatively, the Veteran asserts that this disability was caused or aggravated by his claimed PTSD.

The Veteran's service treatment records are silent for any complaints, treatment, or clinical diagnosis of hiatal hernia during the Veteran's period of active service.  Indeed, the May 1984 examination report shows the Veteran explicitly denied any history of rupture or hernia.  Clinical evaluation on Report of Medical Examination in May 1984 showed the Veteran's abdomen, viscera, and musculoskeletal systems were normal.

In a statement included in the Veteran's September 2015 supplemental claim for entitlement to service connection for hiatal hernia, the Veteran reported that he had a hernia that was treated at the Carl Vinson VA Medical Center (VAMC) in Dublin, Georgia.  The Board finds that this assertion lacks credibility because there is no record of any clinical diagnosis of hiatal hernia in the medical evidence of record.  Rather, the problem list from that facility lists abdominal pain of the right upper quadrant, and a hiatal hernia was not diagnosed as the source thereof.

In the absence of proof of a present disability, there can be no valid claim for service connection.  See Degmetich v. Brown, 104 F.3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The current disability requirement for a service connection claim is satisfied if the claimant has a disability at the time the claim is filed or during the pendency of that claim.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  Additionally, when the record contains a recent diagnosis of disability prior to a veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency.  Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  Here, there is no evidence of record that the Veteran has a hiatal hernia.  As there is no diagnosis of record of a hiatal hernia, the claim is denied.

In sum, the Board finds that the most probative evidence fails to link the Veteran's hiatal hernia to service.  Accordingly, the benefit of the doubt doctrine does not apply, and service connection for that disorder is not warranted.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

The service connection claim for PTSD is reopened.

New and material evidence has not been presented to reopen the claim of entitlement to service connection for COPD, to include as due to asbestos exposure, and that claim is denied.

Entitlement to service connection for hiatal hernia, to include as due to PTSD, is denied.


REMAND

Remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.

With respect to the reopened claim for entitlement to an acquired psychiatric disorder, to include PTSD, the Board observes that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Here, the Veteran has multiple diagnoses of depression throughout the claims file, including from Central State Hospital in June 1993, a VA examiner in December 1994, a treating VA clinician in a May 2014 PTSD DBQ, and Social Security records dated November 2015.  Moreover, although the Veteran underwent a new VA mental disorder examination in May 2017, that examiner did not discuss the significance of the March 1982 Report of Medical History, wherein the Veteran contemporaneously reported experiencing "Depression or excessive worry" and attributed that to "Think[ing] of family a lot [and] wondering and try[ing] to make it through Boot Camp.  Seems I get UNSAT after staying up late trying to make it SAT."  Consequently, on remand, a new medical opinion should be obtained.

With respect to the claims for service connection for erectile dysfunction and sleep apnea, remand is warranted because they are inextricably intertwined with the issue of entitlement to service connection for an acquired psychiatric disorder, to include PTSD and depression.  Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180 (1991) (issues are inextricably intertwined when a decision on one issue would have a significant impact on another issue).

With respect to the claim for service connection for hypertension, the Veteran contends that his hypertension was caused by or the result of his active service.  Alternatively, the Veteran asserts that his hypertension was caused or chronically worsened by his PTSD.

The Veteran's service treatment records are silent for any complaints, treatment, or clinical diagnosis of hypertension or high blood pressure during his period of active service.  Indeed, the Veteran explicitly denied any problems with high blood pressure on his May 1984 separation examination report.  Clinical evaluation at that time showed the Veteran's heart was normal.  The Veteran's blood pressure was recorded as 120/80 and blood pressure readings taken during service were not indicative of high blood pressure.

Post-service treatment notes of record show the Veteran was diagnosed with hypertension in July 2009 and treated with Lisinopril.  More recently, the Veteran was treated for a non-ST-elevation myocardial infarction (NSTEMI) in November 2017.  Although the Veteran asserted that limited food variety and opportunity for exercise during service aboard a naval vessel was responsible for his current hypertension, there is no indication from the record that these factors contributed to his disability.  However, in March 2017 statements, the Veteran also attributed his currently diagnosed hypertension disability to exposure to a range of diesel and jet fuels during his active service aboard the U.S.S. Kalamazoo, including DFW and JP5.  The Veteran stated that his service aboard a resupply vessel exposed him to fuels and related chemicals, and asserted that such exposure may have contributed to his hypertension disability.

In light of the Veteran's statements indicating his in-service exposure to fuels and other chemicals aboard the U.S.S. Kalamazoo, and the current evidence showing that the Veteran has a current diagnosis of hypertension; the Board finds that the Veteran should be afforded a VA examination to determine the nature and etiology of any currently present hypertension disability.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

As the appeal is being remanded for development, the RO should ask the Veteran to identify any additional, pertinent medical treatment that he has received for his claimed disabilities and take appropriate measures to obtain those records.  Any additional, VA treatment records should either be made accessible electronically or be printed and added to the file.  See 38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992); see also Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (an adequate VA medical examination must consider the Veteran's pertinent medical history).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask that he identify any outstanding VA and non-VA records pertaining to his claimed disabilities that are not already of record.  The RO should take appropriate measures to request copies of any outstanding records of pertinent VA or private medical treatment and associate them with the claims file.  Any negative response should be in writing and associated with the claims file.

2.  Notify the Veteran that he may submit additional lay statements from himself and from other individuals who have first-hand knowledge of the nature and onset of his claimed disabilities.  He should be provided an appropriate amount of time to submit this lay evidence.

3.  After associating any pertinent, outstanding records, obtain a medical opinion as to the Veteran's acquired psychiatric disorders, to include depression and PTSD.  The claims folder should be made available and reviewed by the medical expert.  The opinion should be provided by a clinician other than the May 2017 VA examiner.

For each diagnosed acquired psychiatric disorder, including previously-diagnosed depression and PTSD, the examiner should opine as to whether it is at least as likely as not that the Veteran's acquired psychiatric disorders, including depression and PTSD, resulted from service.

In offering these opinions, the author of the opinion should consider the multiple diagnoses of depression throughout the claims file, including from Central State Hospital in June 1993, a VA examiner in December 1994, a treating VA clinician in a May 2014 PTSD DBQ, and Social Security records dated November 2015.  The author of the opinion should also consider the VA mental disorder examination in May 2017, as well as the March 1982 Report of Medical History, wherein the Veteran contemporaneously reported experiencing "Depression or excessive worry" in service, and attributed this to "Think[ing] of family a lot [and] wondering and try[ing] to make it through Boot Camp.  Seems I get UNSAT after staying up late trying to make it SAT."

The author of the opinion should give a reasoned explanation for all opinions provided.  If the author is unable to provide a medical opinion, then he or she should provide a statement as to whether there is any additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  All findings and conclusions should be set forth in a legible report.

4.  After completing the above, readjudicate the claims for entitlement to service connection for erectile dysfunction and sleep apnea in light of the determination as to the Veteran's claim for service connection for an acquired psychiatric disorder.

5.  Then, schedule the Veteran for a VA examination by an examiner with appropriate expertise to determine the nature and etiology of any currently present hypertension.  The claims file must be made available to, and reviewed by the examiner.  Any indicated studies must be performed.

Based on the examination results and review of the record, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) than any currently present hypertension is etiologically related to his active service, to include any chemical exposure to diesel and jet fuels during his service aboard the U.S.S. Kalamazoo.

The author of the opinion should give a reasoned explanation for all opinions provided.  If the author is unable to provide a medical opinion, then he or she should provide a statement as to whether there is any additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  All findings and conclusions should be set forth in a legible report.

6.  Then, readjudicate the issue on appeal.  If a decision is adverse to the Veteran, issue a supplemental statement of the case, and allow appropriate time for response.  Then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



____________________________________________
DAVID GRATZ
Acting Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


